

	

		II

		109th CONGRESS

		1st Session

		S. 841

		IN THE SENATE OF THE UNITED STATES

		

			April 19, 2005

			Mrs. Clinton (for

			 herself, Mr. Reid,

			 Mr. Kennedy, Mr. Harkin, Mr.

			 Durbin, Ms. Landrieu,

			 Mr. Corzine, Mr. Leahy, Mr.

			 Schumer, and Ms. Stabenow)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Fair Labor Standards Act of 1938 to provide

		  more effective remedies to victims of discrimination in the payment of wages on

		  the basis of sex, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Paycheck Fairness

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)Women have

			 entered the workforce in record numbers over the past 50 years.

			(2)Even today, women

			 earn significantly lower pay than men for work on jobs that require equal

			 skill, effort, and responsibility and that are performed under similar working

			 conditions. These pay disparities exist in both the private and governmental

			 sectors. In many instances, the pay disparities can only be due to continued

			 intentional discrimination or the lingering effects of past

			 discrimination.

			(3)The existence of

			 such pay disparities—

				(A)depresses the

			 wages of working families who rely on the wages of all members of the family to

			 make ends meet;

				(B)undermines

			 women's retirement security, which is often based on earnings while in the

			 workforce;

				(C)prevents the

			 optimum utilization of available labor resources;

				(D)has been spread

			 and perpetuated, through commerce and the channels and instrumentalities of

			 commerce, among the workers of the several States;

				(E)burdens commerce

			 and the free flow of goods in commerce;

				(F)constitutes an

			 unfair method of competition in commerce;

				(G)leads to labor

			 disputes burdening and obstructing commerce and the free flow of goods in

			 commerce;

				(H)interferes with

			 the orderly and fair marketing of goods in commerce; and

				(I)in many

			 instances, may deprive workers of equal protection on the basis of sex in

			 violation of the 5th and 14th amendments.

				(4)(A)Artificial barriers to

			 the elimination of discrimination in the payment of wages on the basis of sex

			 continue to exist decades after the enactment of the Fair Labor Standards Act

			 of 1938 (29 U.S.C.

			 201 et seq.) and the Civil

			 Rights Act of 1964 (42 U.S.C. 2000a et seq.).

				(B)Elimination of such barriers would

			 have positive effects, including—

					(i)providing a solution to problems in

			 the economy created by unfair pay disparities;

					(ii)substantially reducing the number

			 of working women earning unfairly low wages, thereby reducing the dependence on

			 public assistance;

					(iii)promoting stable families by

			 enabling all family members to earn a fair rate of pay;

					(iv)remedying the effects of past

			 discrimination on the basis of sex and ensuring that in the future workers are

			 afforded equal protection on the basis of sex; and

					(v)ensuring equal protection pursuant

			 to Congress’ power to enforce the 5th and 14th amendments.

					(5)The Department of Labor has important and

			 unique responsibilities to help ensure that women receive equal pay for doing

			 work that is substantially equal to men's work.

			(6)The Department of Labor is responsible

			 for—

				(A)collecting and making publicly available

			 information about women’s pay;

				(B)ensuring that companies receiving Federal

			 contracts comply with the antidiscrimination and the affirmative action

			 requirements of Executive Order 11246 (relating to equal employment

			 opportunity);

				(C)disseminating information about women’s

			 rights in the workplace;

				(D)helping women who have been victims of pay

			 discrimination obtain a remedy; and

				(E)being proactive

			 in investigating and prosecuting equal pay violations, especially systemic

			 violations, and in enforcing all of its mandates.

				(7)With a stronger

			 commitment by the Department of Labor to its responsibilities, increased

			 information about the provisions added by the Equal Pay Act of 1963, wage data,

			 and more effective remedies, women will be better able to recognize and enforce

			 their rights.

			(8)Certain employers

			 have already made great strides in eradicating unfair pay disparities in the

			 workplace and their achievements should be recognized.

			3.Enhanced

			 enforcement of equal pay requirements

			(a)Required

			 demonstration for affirmative defenseSection 6(d)(1) of the Fair

			 Labor Standards Act of 1938 (29 U.S.C. 206(d)(1)) is

			 amended by striking (iv) a differential and all that follows

			 through the period and inserting the

			 following:

				

					(iv) a differential based on a bona

			 fide factor other than sex, such as education, training or experience, except

			 that the bona fide factor defense shall apply only

			 if—(I)the employer demonstrates that—

						(aa)such factor—

							(AA)is job-related with respect to the

				position in question; or

							(BB)furthers a legitimate business purpose,

				except that this item shall not apply where the employee demonstrates that an

				alternative employment practice exists that would serve the same business

				purpose without producing such differential and that the employer has refused

				to adopt such alternative practice; and

							(bb)such factor was actually applied

				and used reasonably in light of the asserted justification; and

						(II)upon the employer succeeding under

				subclause (I), the employee fails to demonstrate that the differential produced

				by the reliance of the employer on such factor is itself the result of

				discrimination on the basis of sex by the employer.

					An

				employer that is not otherwise in compliance with this paragraph may not reduce

				the wages of any employee in order to achieve such

				compliance..

			(b)Application of

			 provisionsSection 6(d)(1) of the Fair Labor Standards Act of

			 1938 (29 U.S.C.

			 206(d)(1)) is amended by adding at the end the following:

			 The provisions of this subsection shall apply to applicants for

			 employment if such applicants, upon employment by the employer, would be

			 subject to any provisions of this section..

			(c)Elimination of

			 establishment requirementSection 6(d) of the Fair Labor

			 Standards Act of 1938 (29 U.S.C. 206(d)) is

			 amended—

				(1)by striking

			 , within any establishment in which such employees are

			 employed,; and

				(2)by striking

			 in such establishment each place it appears.

				(d)Nonretaliation

			 provisionSection 15(a)(3) of the Fair Labor Standards Act of

			 1938 (29 U.S.C.

			 215(a)(3)) is amended—

				(1)by striking

			 or has each place it appears and inserting has;

			 and

				(2)by inserting

			 before the semicolon the following: , or has inquired about, discussed,

			 or otherwise disclosed the wages of the employee or another employee, or

			 because the employee (or applicant) has made a charge, testified, assisted, or

			 participated in any manner in an investigation, proceeding, hearing, or action

			 under section 6(d).

				(e)Enhanced

			 penaltiesSection 16(b) of the Fair Labor Standards Act of 1938

			 (29 U.S.C.

			 216(b)) is amended—

				(1)by inserting

			 after the first sentence the following: Any employer who violates

			 section 6(d) shall additionally be liable for such compensatory or punitive

			 damages as may be appropriate, except that the United States shall not be

			 liable for punitive damages.;

				(2)in the sentence

			 beginning An action to, by striking either of the

			 preceding sentences and inserting any of the preceding sentences

			 of this subsection;

				(3)in the sentence

			 beginning No employees shall, by striking No

			 employees and inserting Except with respect to class actions

			 brought to enforce section 6(d), no employee;

				(4)by inserting

			 after the sentence referred to in paragraph (3), the following:

			 Notwithstanding any other provision of Federal law, any action brought

			 to enforce section 6(d) may be maintained as a class action as provided by the

			 Federal Rules of Civil Procedure.; and

				(5)in the sentence

			 beginning The court in—

					(A)by striking

			 in such action and inserting in any action brought to

			 recover the liability prescribed in any of the preceding sentences of this

			 subsection; and

					(B)by inserting

			 before the period the following: , including expert fees.

					(f)Action by

			 SecretarySection 16(c) of the Fair Labor Standards Act of 1938

			 (29 U.S.C.

			 216(c)) is amended—

				(1)in the first

			 sentence—

					(A)by inserting

			 or, in the case of a violation of section 6(d), additional compensatory

			 or punitive damages, before and the agreement;

			 and

					(B)by inserting

			 before the period the following: , or such compensatory or punitive

			 damages, as appropriate;

					(2)in the second

			 sentence, by inserting before the period the following: and, in the case

			 of a violation of section 6(d), additional compensatory or punitive

			 damages;

				(3)in the third

			 sentence, by striking the first sentence and inserting

			 the first or second sentence; and

				(4)in the last

			 sentence—

					(A)by striking

			 commenced in the case and

			 inserting

						

							commenced—(1)in the

				case

							;

					(B)by striking the

			 period and inserting ; or; and

					(C)by adding at the

			 end the following:

						

							(2)in the case of a

				class action brought to enforce section 6(d), on the date on which the

				individual becomes a party plaintiff to the class

				action.

							.

					4.TrainingThe Equal Employment Opportunity Commission

			 and the Office of Federal Contract Compliance Programs, subject to the

			 availability of funds appropriated under section 11, shall provide training to

			 Commission employees and affected individuals and entities on matters involving

			 discrimination in the payment of wages.

		5.Negotiation

			 skills training for girls and women

			(a)Program

			 authorized

				(1)In

			 generalThe Secretary of Labor, after consultation with the

			 Secretary of Education, is authorized to establish and carry out a grant

			 program.

				(2)GrantsIn

			 carrying out the program, the Secretary of Labor may make grants on a

			 competitive basis to eligible entities, to carry out negotiation skills

			 training programs for girls and women.

				(3)Eligible

			 entitiesTo be eligible to receive a grant under this subsection,

			 an entity shall be a public agency, such as a State, a local government in a

			 metropolitan statistical area (as defined by the Office of Management and

			 Budget), a State educational agency, or a local educational agency, a private

			 nonprofit organization, or a community-based organization.

				(4)ApplicationTo

			 be eligible to receive a grant under this subsection, an entity shall submit an

			 application to the Secretary of Labor at such time, in such manner, and

			 containing such information as the Secretary of Labor may require.

				(5)Use of

			 fundsAn entity that receives a grant under this subsection shall

			 use the funds made available through the grant to carry out an effective

			 negotiation skills training program that empowers girls and women. The training

			 provided through the program shall help girls and women strengthen their

			 negotiation skills to allow the girls and women to obtain higher salaries and

			 the best compensation packages possible for themselves.

				(b)Incorporating

			 training into existing programsThe Secretary of Labor and the

			 Secretary of Education shall issue regulations or policy guidance that provides

			 for integrating the negotiation skills training, to the extent practicable,

			 into programs authorized under—

				(1)in the case of

			 the Secretary of Education, the Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6301 et seq.), the Carl D. Perkins Vocational and Technical

			 Education Act of 1998 (20 U.S.C. 2301 et seq.), the Higher Education Act of

			 1965 (20 U.S.C. 1001 et seq.), and other programs carried out by the Department

			 of Education that the Secretary of Education determines to be appropriate;

			 and

				(2)in the case of

			 the Secretary of Labor, the Workforce Investment Act of 1998 (29 U.S.C. 2801 et

			 seq.), and other programs carried out by the Department of Labor that the

			 Secretary of Labor determines to be appropriate.

				(c)ReportNot

			 later than 1 year after the date of enactment of this Act, and annually

			 thereafter, the Secretary of Labor and the Secretary of Education shall prepare

			 and submit to Congress a report describing the activities conducted under this

			 section.

			6.Research,

			 education, and outreachThe

			 Secretary of Labor shall conduct studies and provide information to employers,

			 labor organizations, and the general public concerning the means available to

			 eliminate pay disparities between men and women, including—

			(1)conducting and

			 promoting research to develop the means to correct expeditiously the conditions

			 leading to the pay disparities;

			(2)publishing and

			 otherwise making available to employers, labor organizations, professional

			 associations, educational institutions, the media, and the general public the

			 findings resulting from studies and other materials, relating to eliminating

			 the pay disparities;

			(3)sponsoring and

			 assisting State and community informational and educational programs;

			(4)providing

			 information to employers, labor organizations, professional associations, and

			 other interested persons on the means of eliminating the pay

			 disparities;

			(5)recognizing and

			 promoting the achievements of employers, labor organizations, and professional

			 associations that have worked to eliminate the pay disparities; and

			(6)convening a

			 national summit to discuss, and consider approaches for rectifying, the pay

			 disparities.

			7.Technical

			 assistance and employer recognition program

			(a)Guidelines

				(1)In

			 generalThe Secretary of Labor shall develop guidelines to enable

			 employers to evaluate job categories based on objective criteria such as

			 educational requirements, skill requirements, independence, working conditions,

			 and responsibility, including decisionmaking responsibility and de facto

			 supervisory responsibility.

				(2)UseThe

			 guidelines developed under paragraph (1) shall be designed to enable employers

			 voluntarily to compare wages paid for different jobs to determine if the pay

			 scales involved adequately and fairly reflect the educational requirements,

			 skill requirements, independence, working conditions, and responsibility for

			 each such job with the goal of eliminating unfair pay disparities between

			 occupations traditionally dominated by men or women.

				(3)PublicationThe

			 guidelines shall be developed under paragraph (1) and published in the Federal

			 Register not later than 180 days after the date of enactment of this

			 Act.

				(b)Employer

			 recognition

				(1)PurposeIt

			 is the purpose of this subsection to emphasize the importance of, encourage the

			 improvement of, and recognize the excellence of employer efforts to pay wages

			 to women that reflect the real value of the contributions of such women to the

			 workplace.

				(2)In

			 generalTo carry out the purpose of this subsection, the

			 Secretary of Labor shall establish a program under which the Secretary shall

			 provide for the recognition of employers who, pursuant to a voluntary job

			 evaluation conducted by the employer, adjust their wage scales (such

			 adjustments shall not include the lowering of wages paid to men) using the

			 guidelines developed under subsection (a) to ensure that women are paid fairly

			 in comparison to men.

				(3)Technical

			 assistanceThe Secretary of Labor may provide technical

			 assistance to assist an employer in carrying out an evaluation under paragraph

			 (2).

				(c)RegulationsThe

			 Secretary of Labor shall promulgate such rules and regulations as may be

			 necessary to carry out this section.

			8.Establishment of

			 the National Award for Pay Equity in the Workplace

			(a)In

			 generalThere is established the Secretary of Labor’s National

			 Award for Pay Equity in the Workplace, which shall be evidenced by a medal

			 bearing the inscription Secretary of Labor’s National Award for Pay

			 Equity in the Workplace. The medal shall be of such design and

			 materials, and bear such additional inscriptions, as the Secretary of Labor may

			 prescribe.

			(b)Criteria for

			 qualificationTo qualify to receive an award under this section a

			 business shall—

				(1)submit a written

			 application to the Secretary of Labor, at such time, in such manner, and

			 containing such information as the Secretary may require, including at a

			 minimum information that demonstrates that the business has made substantial

			 effort to eliminate pay disparities between men and women, and deserves special

			 recognition as a consequence; and

				(2)meet such

			 additional requirements and specifications as the Secretary of Labor determines

			 to be appropriate.

				(c)Making and

			 presentation of award

				(1)AwardAfter

			 receiving recommendations from the Secretary of Labor, the President or the

			 designated representative of the President shall annually present the award

			 described in subsection (a) to businesses that meet the qualifications

			 described in subsection (b).

				(2)PresentationThe

			 President or the designated representative of the President shall present the

			 award under this section with such ceremonies as the President or the

			 designated representative of the President may determine to be

			 appropriate.

				(d)BusinessIn

			 this section, the term business includes—

				(1)(A)a corporation,

			 including a nonprofit corporation;

					(B)a partnership;

					(C)a professional association;

					(D)a labor organization; and

					(E)a business entity similar to an entity

			 described in any of subparagraphs (A) through (D);

					(2)an entity

			 carrying out an education referral program, a training program, such as an

			 apprenticeship or management training program, or a similar program; and

				(3)an entity

			 carrying out a joint program, formed by a combination of any entities described

			 in paragraph (1) or (2).

				9.Collection of

			 pay information by the equal employment opportunity CommissionSection 709 of the

			 Civil Rights Act of 1964

			 (42 U.S.C.

			 2000e–8) is amended by adding at the end the following:

			

				(f)(1)Not later than 18

				months after the date of enactment of this subsection, the Commission

				shall—

						(A)complete a survey of the data that is

				currently available to the Federal Government relating to employee pay

				information for use in the enforcement of Federal laws prohibiting pay

				discrimination and, in consultation with other relevant Federal agencies,

				identify additional data collections that will enhance the enforcement of such

				laws; and

						(B)based on the results of the survey and

				consultations under subparagraph (A), issue regulations to provide for the

				collection of pay information data from employers as described by the sex,

				race, and national origin of employees.

						(2)In implementing paragraph (1), the

				Commission shall have as its primary consideration the most effective and

				efficient means for enhancing the enforcement of Federal laws prohibiting pay

				discrimination. For this purpose, the Commission shall consider factors

				including the imposition of burdens on employers, the frequency of required

				reports (including which employers should be required to prepare reports),

				appropriate protections for maintaining data confidentiality, and the most

				effective format for the data collection

				reports.

					.

		10.Reinstatement

			 of pay equity programs and enforcement efforts

			(a)Bureau of Labor

			 Statistics data collectionThe Commissioner of Labor Statistics

			 shall collect data on women workers in the Current Employment Statistics

			 survey.

			(b)Office of

			 Federal Contract Compliance Programs initiatives

				(1)In

			 generalThe Director of the Office of Federal Contract Compliance

			 Programs shall ensure that employees of the Office—

					(A)(i)shall use the full

			 range of investigatory tools at the Office's disposal, including pay grade

			 methodology;

						(ii)in considering evidence of

			 possible compensation discrimination—

							(I)shall not limit its consideration to a

			 small number of types of evidence; and

							(II)shall not limit its evaluation of the

			 evidence to a small number of methods of evaluating the evidence; and

							(iii)shall not require a multiple

			 regression analysis or anecdotal evidence for a compensation discrimination

			 case;

						(B)for purposes of

			 its investigative, compliance, and enforcement activities, shall define

			 similarly situated employees in a way that is consistent with and

			 not more stringent than the definition provided in item 1 of subsection A of

			 section 10–III of the Equal Employment Opportunity Commission Compliance Manual

			 (2000), and shall consider only factors that the Office's investigation reveals

			 were used in making compensation decisions; and

					(C)shall designate

			 not less than half of all nonconstruction contractor establishments each year

			 to prepare and file the Equal Opportunity Survey, required by section 60–2.18

			 of title 41, Code of Federal Regulations, and shall review and utilize the

			 responses to the survey to identify contractor establishments for further

			 evaluation.

					(2)RegulationsIn

			 promulgating any regulations with respect to the compensation discrimination

			 cases, the Secretary of Labor, in establishing standards for similarly situated

			 employees, shall include examples of similar jobs.

				(c)Department of

			 Labor distribution of wage discrimination informationThe

			 Secretary of Labor shall make readily available (in print, on the Department of

			 Labor website, and through any other forum that the Department may use to

			 distribute compensation discrimination information), accurate information on

			 compensation discrimination, including statistics, explanations of employee

			 rights, historical analyses of such discrimination, instructions for employers

			 on compliance, and any other information that will assist the public in

			 understanding and addressing such discrimination.

			11.Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 Act.

		

